Exhibit 4.78 Certain portions of this Exhibit have been omitted pursuant to a request for “Confidential Treatment” under Rule 24b-2 of the Securities and Exchange Commission. Such portions have been redacted and bracketed in the request and appear as [*] in the text of this Exhibit. The omitted confidential information has been filed with the Securities and Exchange Commission. EXECUTION COPY COLLABORATION AGREEMENT Between ProSeed Capital and Amarin Pharmaceuticals Ireland Limited GENERAL: This Agreement is made and entered into as of the date of last signature of this Agreement. Parties: AMARIN PHARMACEUTICALS IRELAND LIMITED an Irish company whose address is First Floor, Block 3, The Oval, Ballsbridge, Dublin 4, Ireland, and legally affiliated entities (the “Company”) and, Proseed Capital Holdings CVA, a Belgian company whose registered office is at 162 Avenue de Broqueville, 1200 Brussels, Belgium, and its legally affiliated entities, hereinafter referred to as “ProSeed” Purpose The purpose of this Agreement is to set forth the terms and conditions of the Collaboration between the Company and ProSeed. THE COLLABORATION: On the terms and subject to the conditions of this Agreement, ProSeed will provide the Company with such business advice and assistance detailed below as may be appropriate and mutually agreed upon by the Company and ProSeed (the “Collaboration”). Background & Objectives: The Company is a CNS therapeutics biopharmaceutical organization with pre-clinical and clinical stage products.The key objective of the Collaboration between the Company and ProSeed is a Corporate Transaction, as described further below, other than a pure financing (pure financing is covered by separate agreements between the Parties). Throughout the Term (as defined below) ProSeed shall at all times liaise with the Company and obtain the Company’s written consent before making contact with any third party with regard to a potential Corporate Transaction (upon consent being given to such contact such a party shall be deemed a “Covered Party”) and ProSeed shall use its best efforts to identify and/or locate for the Company prospective Corporate Transaction 2 candidates.
